Bleckley, Judge.
The view which we take of this case is fully developed in the head-notes. The declaration, considered as an action aimed against the trust property, was fatally defective in not specifying any such property. It did not even allege directly that there was any trust estate. Whether a judgment upon it might have been rendered against the trustee, personally, we need not consider, as no such judgment was rendered. That which was rendered should have been set aside as unwarranted by the law applicable to the pleadings.
Judgment reversed.